 



Exhibit 10.21
DEFERRAL AGREEMENT
Ashok S. Bhatnagar
The TVA Board of Directors has approved your participation in TVA’s Long-Term
Deferred Compensation Plan (Plan) under the following terms:

     
Annual deferred compensation credit:
  $150,000
Duration of deferral agreement
  5 Years
First compensation credit
  $150,000 (10/1/2004)
Second through fifth compensation credits
  $150,000 each (10/1/05, 10/1/06, 10/1/07, 10/1/08)
Total credits over deferral period
  $750,000
Expiration date
  09/30/2009

Please read the following provisions carefully and indicate your approval by
signing at the designated place below.
As a participant in the Plan, I hereby agree to be bound by the following terms
and conditions:
In consideration of this new agreement and in recognition of the new position to
which I have recently been selected, TVA agrees to transfer the balance of my
current Long Term Deferred Compensation Plan account to my Merit Incentive
Supplemental Retirement Income Plan (MISRIP) account and I agree that all rights
and obligations under the deferral agreement, which I signed on August 17, 2001,
are hereby extinguished.
Annual deferred compensation credits of $150,000 will be made to an account in
my name for a period of five years, beginning on October 1, 2004 and ending in
fiscal year 2008, provided that I remain employed by TVA through September 30,
2009. Upon the expiration of this agreement, the entire amount credited to my
account, including interest or return as provided below, will be paid to me in a
lump sum unless I elect below to have the balance transferred to an account in
TVA’s Merit incentive Supplemental Retirement Income Plan (MISRIP).
I understand that I must be an employee of TVA at the time of the expiration of
this agreement, or no payments or transfers under the Plan will be made by TVA,
and any credits to my account will be extinguished. However, in the event that
TVA terminates my employment during the term of this agreement through no act or
delinquency of my own, this agreement is terminated as of the date of my
termination and no further credits will be made under it. Within 30 days of my
termination, my account balance, including interest or return as provided below,
shall be paid to me in a lump sum. If TVA terminates my employment for cause
prior to the expiration of this agreement, no payments will be made and my
account balance will be extinguished. In the event of my death during the term
of this agreement, my account balance will be paid to the person identified on
my beneficiary designation form or, in the absence of such designation, to my
estate.
Interest will be credited to the balance reflected in my deferral account on the
same basis as interest is calculated and credited under MISRIP. In the
alternative, I may choose to have my balance adjusted based on the return of the
funds I select under the same conditions as are contained in MISRIP. I
understand that I am solely responsible for the risk associated with any return
elections that I make.
The Plan may be amended or discontinued by the Board at any time. If the Board
elects to discontinue the Plan, any credits to my account as of the date of
termination of the Plan will be paid to me within 30 days of Plan termination.
Please elect one of the following options for payment upon expiration of this
agreement:

      ü Balance of account to be paid to me in a lump sum         o Balance of
account to be transferred to TVA MISRIP account

I understand that nothing contained in this agreement shall be construed as
conferring the right to continue in the employment of TVA as an executive or in
any other capacity and that the payment election I have made is final (not
revocable).

             
/s/ Ashok S. Bhatnagar
 
Participant
      9/17/04
 
Date    
 
           
/s/ W. Anthony Conkin for
John E. Long, Jr.
 
EVP, Human Resources
      9/28/04
 
Date    



 